United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Fort Meade, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-840
Issued: November 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 2, 2012 appellant filed a timely appeal from a February 10, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on March 4, 2011 in the performance
of duty.
FACTUAL HISTORY
On March 25, 2011 appellant, then a 32-year-old practical nurse, filed a claim alleging
that on March 4, 2011 she sustained injury to her neck and shoulder when she had a “black out
1

5 U.S.C. § 8101 et seq.

spell” and “fell to the floor.” She did not stop work. OWCP previously accepted that appellant
sustained neck sprain, a coccyx contusion and concussion on August 9, 2005 in File No.
xxxxxx090 and a sprain on the right side of her neck on March 19, 2009 in File No. xxxxxx176.
In an emergency room report dated March 4, 2011, a physician diagnosed a single
episode of syncope.
In a witness statement dated March 25, 2011, Deborah Winter, a coworker, related that
on March 4, 2011 appellant “stood up, looked dazed [and] fell forward hitting my shoulder
before she hit the floor….”
In a March 28, 2011 witness statement, Pamela Lindell related that on March 4, 2011
appellant told her that she was having dizzy spells. She stated, “My back was turned toward
[appellant] and I did not see her get up from her chair and go down to the floor. When I turned
around, she was lying on the floor with her eyes shut.”
In a report dated March 29, 2011, Dr. Christopher T. Dietrich, a Board-certified
physiatrist, noted that appellant was involved in a motor vehicle accident on March 4, 2011. He
diagnosed cervicalgia, scapular protraction, cervical facet pain and status post motor vehicle
accident with exacerbation.
On June 3, 2011 OWCP informed appellant that it had paid a limited amount of medical
expenses as her claim was not controverted. It advised her that it would formally adjudicate her
claim and requested additional factual and medical information.
In a statement dated June 14, 2011, appellant related that when she was 10 or 11 years
old she had a history of blackout spells due to low blood pressure. She had not experienced
another episode of syncope since that time. Appellant had a severe headache after her March 4,
2011 syncope. She stated, “I feel that when I blacked out at work, I jarred my neck and caused
the headache.” Appellant was in a motor vehicle accident on March 22, 2011. She was struck
from behind by another vehicle but did not lose consciousness. Appellant asserted, “I do feel
that the reinjury during the car accident on March 22, [2011] significantly set me back in
progress with the pain in my neck as well as having daily headaches.”
By decision dated July 19, 2011, OWCP denied appellant’s claim, finding that she did
not sustain an injury in the performance of duty. It determined that the incident was due to a
nonemployment-related pathology and that there was no evidence that she sustained an injury
due to the fall or struck an object on the way down.
On July 27, 2011 appellant requested a review of the written record by an OWCP hearing
representative. She asserted that she experienced neck pain and an intense headache due to her
March 4, 2011 fall and that “each re-injury to my neck only compounds the problem and the
pain.”2

2

By letter dated September 20, 2011, the employing establishment controverted the claim. It noted that appellant
told a physician that she was involved in a motor vehicle accident on March 4, 2011.

2

By decision dated November 10, 2011, OWCP’s hearing representative set aside the
July 19, 2011 decision and remanded the case for additional development. He determined that
OWCP did not adequately develop whether appellant’s syncope was idiopathic or unexplained.
The hearing representative noted that medical evidence relevant to her claim for a March 4, 2011
traumatic injury was submitted under File No. xxxxxx176. He reviewed the evidence from both
file numbers and instructed OWCP to request that Dr. Dietrich explain whether appellant’s fall
was idiopathic or unexplained. The hearing representative also instructed OWCP to obtain an
opinion regarding the causal relationship of any diagnosed condition and her employment.
In a report dated November 21, 2011, Dr. Dietrich discussed appellant’s history of neck
injuries in 2005 and 2009. He noted that on March 4, 2011 she “blacked out at work” and
experienced increased neck pain. Appellant was subsequently in a motor vehicle accident.
Dr. Dietrich diagnosed cervical degenerative disc and joint disease, cervicalgia and headaches.
By letter dated January 9, 2012, OWCP requested that Dr. Dietrich discuss the cause of
appellant’s March 4, 2011 syncope and provide a reasoned opinion regarding whether the
incident caused or aggravated a condition.
In a report dated January 3, 2012, received by OWCP on January 23, 2012, Dr. Dietrich
discussed appellant’s complaints of continued neck pain and headaches. He diagnosed cervical
degenerative disc disease, cervical facet degenerative joint disease, cervical radiculitis and
headaches. Dr. Dietrich referred her for a neurological evaluation.
In a report dated January 13, 2012, submitted in File No. xxxxxx176, Dr. Dietrich
discussed appellant’s history of injuries in 2005 and 2009 and noted that “on March 4, 2011, she
blacked out at work and had a fall with jarring and re-flare or exacerbation of preexisting neck
pain and symptoms.” Her symptoms further increased after a March 10, 2011 motor vehicle
accident. Dr. Dietrich diagnosed cervical facet degenerative joint disease, cervical disc disease,
headaches and cervicalgia. He stated:
“I am not sure that I can completely explain [appellant’s] blackout. It may have
been related to neck pain or headaches…. All I have to go by in describing this
event is [her] subjective description of what happened. It is my understanding
that there [were] no objective findings to support seizures activity or any organic
cause for this.”
Dr. Dietrich stated that appellant’s falls and jarring with patients have accumulatively flared or
exacerbated her neck pain, her headaches and her symptoms.
By decision dated February 10, 2012, OWCP denied appellant’s claim, finding that her
fall was idiopathic and did not arise in the performance of duty. It determined that the medical
evidence was not sufficient to establish that she sustained a medical condition due to the alleged
work factor. OWCP found that Dr. Dietrich’s only response to its request for additional
information was the January 3, 2012 report.

3

LEGAL PRECEDENT
An employee seeking compensation under FECA3 has the burden of establishing the
essential elements of his claim by the weight of reliable, probative and substantial evidence,4
including that he is an employee within the meaning of FECA and that he filed his claim within
the applicable time limitation.5 The employee must also establish that he sustained an injury in
the performance of duty as alleged and that his disability for work, if any, was causally related to
the employment injury.6
It is a general rule of workers’ compensation law that an injury occurring on the
industrial premises during working hours is compensable unless it falls within an exception to
the general rule.7 One exception to the general rule applies to falls in the workplace. Where a
personal, nonoccupational pathology causes an employee to collapse and to suffer injury upon
striking the immediate supporting surface and there is no intervention or contribution by any
hazard or special condition of the employment, the injury is not a personal injury while in the
performance of duty as it does not arise out of a risk connected with the employment.8 This is
referred to as an idiopathic fall.9 On the other hand, if the cause of the fall cannot be determined
or the reason it occurred cannot be explained, then it is an unexplained fall that comes within the
general rule that an injury occurring on the industrial premises during working hours is
compensable.10
An injury resulting from an idiopathic fall may still be compensable if some job
circumstance or working condition intervenes in contributing to the incident or injury, such as if
an employee, instead of falling directly to the floor, strikes a part of his body against a wall, a
piece of equipment, furniture, machinery or some similar object. Appellant has the burden of
establishing that he struck an object connected with his employment during the course of the
idiopathic fall.11

3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

5

R.C., 59 ECAB 427 (2008).

6

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

Martha G. List, 26 ECAB 200 (1974).

8

John R. Black, 49 ECAB 624, 626 (1998).

9

See Karen K. Levene, 54 ECAB 671 (2003).

10

N.P., Docket No. 08-1202 (issued May 8, 2009); John R. Black, supra note 8.

11

Robert J. Choate, 39 ECAB 103 (1987); Sharon I. Erdmann, 38 ECAB 589 (1987).

4

ANALYSIS
Appellant alleged that she injured her neck and shoulder on March 4, 2011 when she
fainted and fell onto the floor. OWCP denied the claim after finding that she fainted due to an
orthostatic syncope, a nonoccupational pathology.
As noted, an injury resulting from an idiopathic fall is not compensable.12 OWCP has the
burden of proof to submit medical evidence showing the existence of a personal,
nonoccupational pathology if it chooses to make a finding that a given fall is idiopathic in nature.
The fact that the case of a particular fall cannot be determined does not establish that it was due
to an idiopathic condition. If the record does not establish a particular fall was due to an
idiopathic condition, it must be considered merely an unexplained fall, which is covered under
FECA.13
The medical evidence in this case does not clearly establish that appellant’s fall was
idiopathic, i.e., due to a personal, nonoccupational pathology. On March 4, 2011 a physician
diagnosed a single episode of syncope. In a report dated November 21, 2011, Dr. Dietrich
related that appellant “blacked out at work” on March 4, 2011. In a January 14, 2012 report, he
stated that he was not sure of the cause of appellant’s blackout. Based on the contemporaneous
medical evidence, the Board finds there is no conclusive evidence regarding the cause of the fall.
Consequently it must be considered an unexplained fall that occurred in the performance of
duty.14
The case, therefore, will be remanded for OWCP to determine if appellant sustained an
injury due to her fall on March 4, 2011. On remand, OWCP should combine the current case
record with File No. xxxxxx176.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

See supra note 5.

13

See M.M., Docket No. 08-1510 (issued November 25, 2008); Jennifer Atkerson, 55 ECAB 317 (2004).

14

See Steven S. Saleh, 55 ECAB 169 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the February 10, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: November 20, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

